[Cite as State v. Turpyn, 2021-Ohio-1251.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. John W. Wise, J.
                         Plaintiff-Appellee    :       Hon. Patricia A. Delaney, J.
                                               :
-vs-                                           :
                                               :       Case No. 2020 CA 0059
ROBB E. TURPYN                                 :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Richland County
                                                   Court of Common Pleas, Case No.
                                                   2019CR56

JUDGMENT:                                          Affirmed



DATE OF JUDGMENT ENTRY:                            April 9, 2021

APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

GARY BISHOP                                        R. JOSHUA BROWN
Prosecutig Attorney                                32 Lutz Avenue
38 South Park Street                               Lexington, OH 44904
Mansfield, OH 44902
[Cite as State v. Turpyn, 2021-Ohio-1251.]


Gwin, P.J.

        {¶1}     Defendant-appellant Robb E. Turpyn [“Turpyn”] appeals from the January

8, 2020 Judgment Entry of the Richland County Court of Common Pleas that overruled

his motion to suppress evidence.

                                         Facts and Procedural History

        {¶2}     On September 12, 2019, Agent Thomas Payne with the United States Border

Patrol was working with Trooper Matthew Manley of Ohio State Highway Patrol as part of a

joint operation. The officers were parked in a marked SUV at a cross over near mile post

160 on I-71. T. at 45. The officers observed a 1980 Lindsay motor home approach and

pass in the right- hand lane of the three- lane interstate highway. T. at 21; 45; 49. The

officers noted that the driver of the motor home had his arms locking out, was facing

forward and turning from the law enforcement officers as he passed. T. at 21; 45. The

motor home was travelling at 65 M.P.H. in a 70 M.P.H. zone. T. at 45. The motor home

had “dually” back tires. T. at 13. Both officers observed both of the back tires on the

vehicle’s passenger side cross over the white line. T. at 10; 12; 45; 49. Trooper Manley

testified that he believed that this indicated the driver of the motor home was watching

the police vehicle in his mirror as he passed. T. at 48-49. The officers then pulled out

and got behind the motor home, observing at least three more marked lane violations as

they began to follow him. T. at 11-12; 49. Trooper Manley followed the vehicle for

approximately two minutes before activating his overhead lights and stopping the vehicle

around mile marker 163.8 at 9:28 a.m. T. at 49; 53.

        {¶3}     Trooper Manley approached the motor home and noticed that there were

two large dogs in the vehicle so he asked the driver, Turpyn, to exit the vehicle so they
Richland County, Case No. 2020 CA 0059                                                     3


would have an easier time talking. Turpyn got out of the vehicle and shook Trooper

Manley's hand. Trooper Manley found this to be odd given how rarely motorists want to

shake his hand in his eight years with the Ohio State Highway Patrol T. at 55. Trooper

Manley noticed Turpyn’s hands to be shaking uncontrollably which was indicative of

nervousness. T. at 17-18, 54. Trooper Manley spoke to Turpyn about the marked lanes

violations and Turpyn admitted to crossing over the line. T. at 55-56. Agent Payne also

testified that Turpyn was shaking, trembling and uncommonly nervous. T. at 14; 18. Turpyn

told Trooper Manley that he had been coming from several music festivals. T. at 55-56.

       {¶4}   Trooper Manley testified that he is a canine handler and that he had his

canine partner with him in the police vehicle at the time of the stop. T. at 56-57. However,

the accepted procedure of the Ohio State Highway Patrol is to call for another canine unit

so as to allow the officer who made the stop to continue conducting the business of the

traffic stop and not prolong the duration of the traffic stop. T. at 57. At 9:30 A.M. Trooper

Manley radioed dispatch for a canine handler to come to the scene. T. at 56. Agent Payne

asked Turpyn if he was in possession of anything illegal; Turpyn said no. T. at 18. Turpyn

told Agent Payne that if a canine was deployed on his vehicle, that it would likely indicate

because he had been around people who smoked marijuana. T. at 58-59.

       {¶5}   At 9:35 a.m. Trooper Shane Morrow arrived with his canine partner Hera. T.

at 59. Trooper Morrow walked Hera around the motor home. Hera indicated on the door

of the camper by “bracketing” on the door back and forth and pulling toward the door seam.

T. at 101-102. Hera alerted by sitting down. Id. Trooper Manley then told Turpyn that the

dog had alerted. Tr. at 61. Turpyn then said, "Let me cut to the chase," and went into his

vehicle. T. at 18-19; 61. Turpyn then retrieved two marijuana pipes and a plastic container
Richland County, Case No. 2020 CA 0059                                                     4


and turned them over to Agent Payne. Id. A probable cause search of the vehicle revealed

more drugs including cocaine, methamphetamine, and L.S.D.

       {¶6}   On January 14, 2019, Turpyn was indicted in a nine-count indictment by the

Richland County Grand Jury. Count One charged Turpyn with Trafficking in Cocaine, a

felony of the first-degree in violation of R.C. 2925.03(A)(2) and (C)(4)(f). Count Two

charged Turpyn with Possession of Cocaine, a felony of the first-degree in violation of R.C.

2925.11(A) and (C)(4)(e). Count Three charged Turpyn with Aggravated Trafficking in

Drugs, a felony of the third-degree in violation of R.C. 2925.03(A)(2) and (C)(1)(c). Count

Four charged Turpyn with Aggravated Possession of Drugs in violation of R.C. 2925.11(A)

and (C)(1)(b), a felony of the third-degree. Count Five charged Turpyn with Trafficking in

LSD in violation of R.C. 2925.11(A)(2) and (C)(5)(a), a felony of the fifth-degree. Count Six

charged Turpyn with Possession of LSD in violation of R.C. 2925.11(A) and (C)(5)(a), a

felony of the fifth-degree. Count Seven charged Turpyn with Trafficking in Hashish in

violation R.C. 2925.03(A)(2) and (C)(7)(a), a felony of the fifth-degree. Count Eight

charged Turpyn with Possession of Hashish in violation of R.C. 2925.11(A) and (C)(7)(a),

a minor misdemeanor. Count Nine charged Turpyn with Possession of Drugs in violation

of R.C. 2925.11(A) and (C)(2)(a), a misdemeanor of the first-degree.

       {¶7}   On July 22, 2019, Turpyn filed a motion to suppress. On December 23, 2019

a hearing was held on the motion to suppress.

       {¶8}   On December 31, 2019 Turpyn filed a Brief in Support of his Motion to

Suppress and on January 3, 2020, Turpyn filed a Brief in Support of his Motion to Suppress

Search. The state’s response was filed on January 6, 2020. The trial court overruled

Turpyn’s motion to suppress by Judgment Entry filed January 8, 2020.
Richland County, Case No. 2020 CA 0059                                                     5


       {¶9}   A change of plea hearing was held on July 8, 2020. Turpyn pled no contest

to Count Two, Four, Six, Eight, and Nine. The remaining Counts were dismissed. On

August 20, 2020, Turpyn was sentenced to a mandatory three years in prison. The

sentence on all counts were run concurrent.

                                      Assignments of Error

       {¶10} Turpyn raises two Assignments of Error,

       {¶11} “I. THE TRIAL COURT ERRED IN FAILING TO SUPPRESS THE

EVIDENCE SEIZED AS THE RESULT OF AN UNREASONABLE STOP OF

APPELLANT'S MOTOR HOME.

       {¶12} “II. THE K-9 ALERT USED TO JUSTIFY THE SEARCH OF APPELLANT'S

MOTOR HOME IS NOT THE KIND OF "FAIR PROBABILITY" ON WHICH

"REASONABLE PRUDENT PEOPLE ACT."

              STANDARD OF APPELLATE REVIEW – MOTION TO SUPRESS

       {¶13} Appellate review of a motion to suppress presents a mixed question of law

and fact. State v. Burnside, 100 Ohio St.3d 152, 154-155, 2003-Ohio-5372, 797 N.E.2d

71, ¶ 8. When ruling on a motion to suppress, the trial court assumes the role of trier of

fact and is in the best position to resolve questions of fact and to evaluate witness

credibility. See, State v. Dunlap, 73 Ohio St.3d 308, 314, 652 N.E.2d 988 (1995); State v.

Fanning, 1 Ohio St.3d 19, 20, 437 N.E.2d 583 (1982). Accordingly, a reviewing court must

defer to the trial court’s factual findings if competent, credible evidence exists to support

those findings. See Burnside, supra; Dunlap, supra; State v. Long, 127 Ohio App.3d 328,

332, 713 N.E.2d 1 (4th Dist. 1998); State v. Medcalf, 111 Ohio App.3d 142, 675 N.E.2d

1268 (4th Dist. 1996). However, once this Court has accepted those facts as true, it must
Richland County, Case No. 2020 CA 0059                                                       6


independently determine as a matter of law whether the trial court met the applicable legal

standard. See Burnside, supra, citing State v. McNamara, 124 Ohio App.3d 706, 707

N.E.2d 539 (4th Dist. 1997); See, generally, United States v. Arvizu, 534 U.S. 266, 122

S.Ct. 744, 151 L.Ed.2d 740 (2002); Ornelas v. United States, 517 U.S. 690, 116 S.Ct.

1657, 134 L.Ed.2d 911 (1996). That is, the application of the law to the trial court’s findings

of fact is subject to a de novo standard of review Ornelas, supra. Moreover, due weight

should be given “to inferences drawn from those facts by resident judges and local law

enforcement officers.” Ornelas, supra at 698, 116 S.Ct. at 1663.

                                                  I.

       {¶14} In his First Assignment of Error Turpyn contends that the trial court erred by

denying his motion to suppress and in finding that the officers had a reasonable articulable

suspicion to stop him.

        ISSUE FOR APPEALLATE REVIEW: Whether the officers had a reasonable

         articulable suspicion to conduct a traffic stop of Turpyn’s vehicle.

       {¶15} The Fourth Amendment to the United States Constitution guarantees “[t]he

right of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures * * *.” The Fourth Amendment is enforced against

the States by virtue of the due process clause of the Fourteenth Amendment of the United

States Constitution.     Mapp v. Ohio, 367 U.S. 643, 655, 81 S.Ct. 1684, 6 L.Ed.2d 1081

(1961). The stop of a vehicle and the detention of its occupants by law enforcement, for

whatever purpose and however brief the detention may be, constitutes a seizure for

Fourth Amendment purposes. Delaware v. Prouse, 440 U.S. 648, 653, 99 S.Ct. 1391, 59
Richland County, Case No. 2020 CA 0059                                                    7


L.Ed.2d 660 (1979), citing United States v. Martinez-Fuerte, 428 U.S. 543, 556-558, 96

S.Ct. 3074, 49 L.Ed.2d 1116 (1976).

       {¶16} In State v. Mays, 119 Ohio St.3d 406, 894 N.E.2d 1204, 2008-Ohio-4539,

the defendant argued that his actions in the case – twice driving across the white edge

line – were not enough to constitute a violation of the driving within marked lanes statute,

R.C. 4511.33. Id. at ¶ 15. The Supreme Court concluded that a law-enforcement officer

who witnesses a motorist drift over lane markings in violation of a statute that requires a

driver to drive a vehicle entirely within a single lane of traffic has reasonable and

articulable suspicion sufficient to warrant a traffic stop, even without further evidence of

erratic or unsafe driving. Id. at syllabus.

       {¶17} In State v. Turner, the Ohio Supreme Court held, “that the single solid white

longitudinal line on the right-hand edge a roadway—the fog line—marks the edge of the

roadway and that such a marking merely “discourages or prohibits” a driver from

“crossing” it, not “driving on” or “touching” it.” Oh. Sup. Ct. Case No. 2019-1674, 2020-

Ohio-6773, 2020 WL 7501936(Dec. 22, 2020). ¶37. In other words, to constitute a

marked lanes violation the vehicles’ tires must “cross the single solid white longitudinal

line—the fog line.” Id., ¶ 35.

       {¶18} In the case at bar, Agent Payne testified that he observed both of the motor

home’s rear dual tires cross over the white fog line. T. at 10-13. He observes two such

violations. Id. Trooper Manley testified that he observed the right side tires of the motor

home travel completely over the white line at least four times. T. at 45; 49. When

questioned, Turpyn agreed that he had crossed over the white line. T. at 55-56.
Richland County, Case No. 2020 CA 0059                                                        8


       {¶19} In the case at bar, the trial court found the dash camera video of the traffic

stop to be inconclusive on the issue of whether the motor home’s tires had crossed over

the white line. However, the trial court found Agent Payne and Trooper Manley to be

credible and believable witnesses on this issue. In State v. Mills, 62 Ohio St.3d 357, 582

N.E.2d 972(1992), the Ohio Supreme Court noted that the evaluation of evidence and the

credibility of the witnesses are issues for the trier of fact in the hearing on the motion to

suppress. Id. at 366, 582 N.E.2d at 981-982. The court of appeals is bound to accept

factual determinations the trial court made during the suppression hearing so long as they

are supported by competent and credible evidence.

       {¶20} The dash cameras on Ohio State Highway Patrol vehicles only start saving

recordings sixty seconds before the trooper activates their overhead lights. T. at 53. As

Trooper Manley explained at the hearing, "The violations happened way before I even

activated the lights. I was following the vehicle for quite a bit before I activated the lights.

The violations could have been on the camera prior to the 60 seconds before going back."

T. at 66.

       {¶21} In State v. Mays, 119 Ohio St.3d 406, 894 N.E.2d 1204, 2008-Ohio-4538,

the defendant argued that his actions in the case – twice driving across the white edge

line – were not enough to constitute a violation of the driving within marked lanes statute,

R.C. 4511.33. Id. at ¶ 15. The appellant further argued that the stop was unjustified

because there was no reason to suspect that he had failed to first ascertain that leaving

the lane could be done safely or that he had not stayed within his lane “as nearly as [was]

practicable,” within the meaning of R.C. 4511.33(A)(1). In rejecting these arguments, the

Supreme Court noted, “the question of whether appellant might have a possible defense
Richland County, Case No. 2020 CA 0059                                                     9


to a charge of violating R.C. 4511.33 is irrelevant in our analysis of whether an officer has

a reasonable and articulable suspicion to initiate a traffic stop. An officer is not required

to determine whether someone who has been observed committing a crime might have

a legal defense to the charge.” Id. at ¶ 17.

       {¶22} Trooper Manley and Agent Payne’s testimony is sufficient competent,

credible evidence to support the trial court’s determination, despite the video not

conclusively establishing the marked lanes violation. Further, Turpyn himself admitted to

the officers that he had crossed over the white line.

       {¶23} Turpyn’s First Assignment of Error is overruled.

                                                 II.

       {¶24} In his Second Assignment of Error, Turpyn first challenges the canine sniff

around the exterior of his motor home conducted by Trooper Shane Morrow and his dog

Hera. Turpyn argues that two large dogs were inside the motor home during the walk

around by Trooper Morrow and Hera. Turpyn contends that because the state failed to

offer documentation showing that Hera had been trained on animal distractions during

the dog’s walk around the officers lacked probable cause to search the motor home.

          ISSUE FOR APPEALLATE REVIEW: Whether the officers had probable

                           cause to search the motor home.

       {¶25} In the case at bar, Turpyn stipulated to Hera’s certification and training. T.

at 7. The use of a drug detection dog does not constitute a “search” and an officer is not

required, prior to a dog sniff, to establish either probable cause or a reasonable suspicion

that drugs are concealed in a vehicle. See Illinois v. Caballes, 543 U.S. 405, 409, 125

S.Ct. 834, 838, 160 L.Ed.2d 842 (2005); United States v. Place, 462 U.S. 696, 707, 103
Richland County, Case No. 2020 CA 0059                                                 10


S.Ct. 2637, 2645, 77 L.Ed.2d 110 (1983); State v. Carlson, 102 Ohio App.3d 585, 594,

657 N.E.2d 591 (9th Dist. 1995); United States v. Seals, 987 F.2d 1102, 1106 (5th

Cir.1993). Further, if a trained narcotics dog alerts to the odor of drugs from a lawfully

detained vehicle, an officer has probable cause to search the vehicle for contraband.

United States v. Reed, 141 F.3d 644 (6th Cir. 1998), (quoting United States v. Berry, 90

F.3d 148, 153 (6th Cir. 1996), cert. denied 519 U.S. 999, 117 S.Ct. 497, 136 L.Ed.2d 389

(1996)); accord, United States v. Hill, 195 F.3d 258, 273 (6th Cir.1999); United States v.

Diaz, 25 F.3d 392, 394 (6th Cir. 1994); State v. French, 104 Ohio App.3d 740, 663 N.E.2d

367 (12th Dist. 1995), abrogated on different grounds, City of Dayton v. Erickson, 76

Ohio St.3d 3, 665 N.E.2d 1091 (1996).

       {¶26} In the case at bar, after Hera had alerted on the motor home, Turpyn

declared to Agent Payne, “Let me cut to the chase. I’ll give you what I have.” T. at 19.

Turpyn then retrieved a brown case from the motor home and handed it to Agent Payne.

Id. The case contained an electric pipe and blue plastic container that contained a brown

substance.” Id. Trooper Manley testified that after he informed Turpyn that Hera had

alerted on the motor home, Turpyn went inside the motor home and retrieved two

marijuana pipes and a small plastic container and handed those items to Agent Payne.

T. at 61.

       {¶27} The drugs and drug abuse instruments voluntarily retrieved by Turpyn and

given to the officers provided the officers with probable cause to search the vehicle for

contraband. No search of the motor home took place before Turpyn handed those items

to the officers. Further, the fact that Turpyn handed suspected drugs and pipes used to
Richland County, Case No. 2020 CA 0059                                                       11


smoke drugs to the officers demonstrates that Hera was not distracted by the presence

of the two dogs inside the motor home.

       {¶28} Turpyn next purports to argue that the traffic stop was unconstitutionally

extended beyond the time necessary to issue a traffic citation, and as a result the

evidence found must be suppressed. The state correctly points out that this argument

was first raised in Turpyn’s Brief on Motion to Suppress Regarding Search, filed January

3, 2020 {Docket No. 61]. Further in the trial court’s entry overruling Turpyn’s Motion to

Suppress, the trial court stated, “”It does not appear that the defendant is arguing that the

traffic stop was extended beyond what was necessary to complete the traffic stop in order

to conduct the dog sniff.” Judgment Entry Overruling Defendant’s Motion to Suppress

and State’s Motion to Quash, filed January 8, 2020 at 2. [Docket Number 63].

       {¶29} “It is well-settled law that issues not raised in the trial court may not be raised

for the first time on appeal because such issues are deemed waived.” Columbus v.

Ridley, 2015-Ohio-4968, 50 N.E.3d 934, ¶ 28 (10th Dist.), quoting State v. Barrett, 10th

Dist. Franklin No. 11AP-375, 2011-Ohio-4986, 2011 WL 4489169, ¶ 13; see State v.

Comen, 50 Ohio St.3d 206, 211, 553 N.E.2d 640 (1990). This “well-settled law” applies

to arguments not asserted either in a written motion to suppress or at the suppression

hearing. Id., citing State v. Johnson, 10th Dist. Franklin No. 13AP-637, 2014-Ohio-671,

2014 WL 746657, ¶ 14; State v. Vaughn, 12th Dist. Fayette No. CA2014-05-012, 2015-

Ohio-828, 2015 WL 1005336, ¶ 9; State v. Perkins, 9th Dist. Summit No. 21322, 2003-

Ohio-3156, 2003 WL 21396699, ¶ 13; State v. Molk, 11th Dist. Lake No. 2001-L-146,

2002-Ohio-6926, 2002 WL 31813021, ¶ 11. Turpyn cannot, therefore, prevail on this

issue unless he establishes plain error. “[A]n appellate court may, in its discretion, correct
Richland County, Case No. 2020 CA 0059                                                     12


an error not raised at trial only where the appellant demonstrates that (1) there is an error;

(2) the error is clear or obvious, rather than subject to reasonable dispute; (3) the error

affected the appellant’s substantial rights, which in the ordinary case means it affected

the outcome of the district court proceedings; and (4) the error seriously affect[s] the

fairness, integrity or public reputation of judicial proceedings.” United States v. Marcus,

560 U.S. 258, 262 130 S.Ct. 2159, 176 L.Ed.2d 1012(2010) (internal quotation marks and

citations omitted). See, also, State v. Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d 1240

(2002). (To show plain error, the defendant must show that (1) there was an error, (2) the

error was “plain,” i.e., obvious, and (3) the error affected substantial rights).

       ISSUE FOR APPEALLATE REVIEW: Whether the lawful detention for the traffic

infraction became an unlawful detention when the officer decided to call for the use of a

              narcotics-detection dog to sniff around exterior of the vehicle.

       {¶30} A dog sniff is a measure aimed at “detect[ing] evidence of ordinary criminal

wrongdoing.” Indianapolis v. Edmond, 531 U.S. 32, 40–41, 121 S.Ct. 447, 148 L.Ed.2d

333 (2000). See also, Florida v. Jardines, 569 U.S. 1, 133 S.Ct. 1409, 1416–1417, 185

L.Ed.2d 495 (2013). “Lacking the same close connection to roadway safety as the

ordinary inquiries, a dog sniff is not fairly characterized as part of the officer’s traffic

mission.” Rodriguez v. United States, 575 U.S. 348, 356, 135 S.Ct. 1609, 191 L.Ed.2d

492(2015). Further, a dog sniff cannot be justified on the basis of officer safety. Highway

and officer safety are interests different in kind from the Government’s endeavor to detect

crime in general or drug trafficking in particular. Rodriguez v. United States, 575 U.S. at

356-357, 135 S.Ct. 1609, 191 L.Ed.2d 492. “The critical question, then, is not whether the

dog sniff occurs before or after the officer issues a ticket…but whether conducting the
Richland County, Case No. 2020 CA 0059                                                  13


sniff ‘prolongs’—i.e., adds time to—‘the stop’….” . Rodriguez v. United States, 575 U.S.

at 357, 135 S.Ct. 1609, 191 L.Ed.2d 492.

      {¶31} In the case at bar, Turpyn’s motor home was stopped at 9:28 A.M. T. at 56.

Trooper Manley radioed for a canine unit at 9:30 A.M. Id. The Trooper arrived with the

canine at 9:35 A.M. T. at 59. Hera alerted to the motor home at 9:38 A.M. T. at 83. At

9:41 A.M. Turpyn voluntarily hands the officers two pipes and a plastic container that he

had retrieved from inside the motor home. T. at 83.

      {¶32} There is no evidence in the record that Trooper Manley could have

completed writing the traffic citations before 9:35 A.M. Nor is there evidence that Trooper

Manley could have completed issuing the traffic citations before 9:38 A.M., the time that

the canine alerted on the motor home, or by 9:41 A.M. the time Turpyn presented the

officers with the contraband.

      {¶33} No violation of Turpyn’s Fourth Amendment rights has been demonstrated.

Therefore, we find the trial court correctly denied Turpyn’s motion to suppress evidence.

      {¶34} Turpyn’s Second Assignment of Error is overruled.
Richland County, Case No. 2020 CA 0059                                         14


      {¶35} The Judgment of the Richland County Court of Common Pleas is affirmed.



By Gwin, P.J.,

Wise, John, J., and

Delaney, J., concur